     Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 1 of 11



 1   Professor Amy Spivey, CA Bar No. 294078
     Director, UC Hastings Low-Income Taxpayer Clinic
 2   100 McAllister Street, Suite 300
     San Francisco, CA 94102
 3   Telephone: (415) 565-4707
     Facsimile: (415) 557-7895
 4   spiveyamy@uchastings.edu

 5   Professor T. Keith Fogg*
     Director, Federal Tax Clinic of the Legal
 6   Services Center of Harvard Law School
     122 Boylston Street
 7   Jamaica Plain, Massachusetts 02130
     Telephone: (617) 390-2532
 8   kfogg@law.harvard.edu

 9   Janice Rovner Feldman, Esq.*
     Volunteer, Federal Tax Clinic at the Legal Services
10   Center at Harvard Law
     122 Boylston Street
11   Jamaica Plain, Massachusetts 02130
     Telephone: (301) 792-0568
12   brianandjanfeldman@comcast.net

13   *Not admitted in this jurisdiction

14   Counsel for Amicus

15                                UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18
     COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
19   behalf of themselves and all others
     similarly situated,                             MEMORANDUM OF LAW OF AMICUS
20                                                   CURIAE CENTER FOR TAX PAYER
                        Plaintiffs,                  RIGHTS IN SUPPORT OF THE
21                                                   PLAINTIFFS
     v.
22
     STEVEN MNUCHIN, in his official
23   capacity as the Secretary of the U.S.
     Department of Treasury; CHARLES
24   RETTIG, in his official capacity as U.S.
     Commissioner of Internal Revenue; U.S.
25   DEPARTMENT OF THE TREASURY;
     the U.S. INTERNAL REVENUE
26   SERVICE; and, the UNITED STATES OF
     AMERICA.
27
                        Defendants.
28
                                                            MEMO OF LAW OF AMICUS CURIAE CENTER FOR
     2047729.1                                                    TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                              CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 2 of 11



 1                                                      TABLE OF CONTENTS
 2

 3                                                                                                                                         Page
     STATEMENT OF INTEREST OF AMICUS CURIAE ................................................................. 4
 4
     SUMMARY OF THE ARGUMENT............................................................................................... 5
 5   ARGUMENT ................................................................................................................................... 6
       I. 26 U.S.C. § 7422(a) Does Not Apply to the Plaintiffs’ Challenge ....................................... 6
 6
       II.   Assuming, Arguendo, that 26 U.S.C. § 7422(a) Applies to the Plaintiffs’ Challenge, It
 7     Does Not Provide an Adequate Alternative to Review Under the Administrative Procedure Act
             ……………………………………………………………………………………………8
 8   CONCLUSION .............................................................................................................................. 11
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                          MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                                          -2-                    TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                                            CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 3 of 11



 1                                                     TABLE OF AUTHORITIES
 2                                                                      CASES
 3   Amador v. Mnuchin,
 4     No. CV ELH-20-1102, 2020 WL 5849476, (D. Md. Oct. 1, 2020) ..................................... 7, 8, 9
     Bowen v. Massachusetts,
 5     487 U.S. 879, 893, 108 S. Ct. 2722, 2731, 101 L. Ed. 2d 749 (1988) ......................................... 8
     Colin Scholl, et al., Plaintiffs, v. Steven Mnuchin, et al., Defendants.,
 6     No. 20-CV-05309-PJH, 2020 WL 5702129, at *11 (N.D. Cal. Sept. 24, 2020) ................... 7, 10
     Doe v. Trump,
 7
       No. 820CV00858SVWJEM, 2020 WL 5076999 (C.D. Cal. July 8, 2020) ................................. 8
 8   King v. Burwell,
       759 F.3d 358, 366–67 (4th Cir. 2014), aff'd, 576 U.S. 473, 135 S. Ct. 2480, 192 L. Ed. 2d 483
 9     (2015) ................................................................................................................................. 7, 9, 10
     R.V. v. Mnuchin,
10     No. 20-CV-1148, 2020 WL 3402300 (D. Md. June 19, 2020) .................................................... 8
11   U.S. Army Corps of Engineers v. Hawkes Co.,
       136 S. Ct. 1807, 1810, 195 L. Ed. 2d 77 (2016) .......................................................................... 9
12                                                            STATUTES
13   26 U.S.C. § 6428 ..................................................................................................................... passim

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                             MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                                            -3-                     TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                                               CASE NO: 4:20-CV-5309-PJH
         Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 4 of 11



 1                          STATEMENT OF INTEREST OF AMICUS CURIAE1

 2               The Center for Taxpayer Rights (“the Center”), a 501(c)(3) not-for-profit corporation, is

 3   dedicated to furthering taxpayers’ awareness of and access to taxpayer rights. The Center and its

 4   Executive Director, Nina E. Olson, the former National Taxpayer Advocate, have experience

 5   advocating on behalf of taxpayers whose voices might otherwise not receive attention.

 6   Incarcerated individuals represent an especially financially vulnerable class in American society.

 7   The Center believes that the Internal Revenue Service’s (“IRS”) policy of withholding economic

 8   impact payments provided by 26 U.S.C. § 6428 from individuals incarcerated for part of or all of

 9   2020 is contrary to law and subverts the intention of Congress to aid Americans who are

10   struggling financially as a result of the COVID-19 pandemic. For these reasons, The Center

11   submits this amicus brief in support of Colin Scholl, et al. with respect to their argument that

12   individuals incarcerated for part or all of 2020 should receive advance payments under 26 U.S.C.

13   § 6428 (“the CARES Act”).

14

15

16

17

18

19

20

21

22

23

24

25

26   1
      No party’s counsel authored this brief in whole or in part. No party or party’s counsel
27   contributed money that was intended to fund preparing or submitting this brief. This brief is filed
     with the consent of the plaintiffs, obtained 9/30/2020. Consent of the defendants was sought on
28   10/6/2020; defendants’ reply is pending.

                                                                    MEMO OF LAW OF AMICUS CURIAE CENTER FOR
         2047729.1                                      -4-               TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                      CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 5 of 11



 1                                  SUMMARY OF THE ARGUMENT
 2            The Tax Clinic at the Legal Services Center of Harvard Law School, on behalf of the

 3   Center for Taxpayer Rights, requests that the United States District Court for the Northern

 4   District of California enter summary judgment in favor of Plaintiffs and the certified class they

 5   represent.

 6            The Government erred in asserting that 26 U.S.C. § 7422 (a) bars the Plaintiffs from

 7   bringing their challenge. While § 7422 (a) requires that taxpayers first file a tax return before

 8   filing suit for the refund of an overpayment of tax, many courts have held that § 7422 (a) does not

 9   apply to actions in equity. The Plaintiffs are not seeking money damages but rather are seeking

10   equitable enforcement of the statutory command to expeditiously issue advance payments under

11   26 U.S.C. § 6428. These advance payments were intended by Congress to provide rapid

12   economic relief to the millions of Americans suffering financial hardship as a result of the

13   COVID-19 pandemic. The Government’s position that incarcerated taxpayers must first file their

14   2020 tax returns to qualify for this assistance subverts Congress’s intentions and violates 26

15   U.S.C. § 6428.

16            The Government also erred in asserting that the Plaintiffs’ claim is not reviewable under

17   the Administrative Procedure Act (“APA”) because filing a suit for refund under § 7422 (a)

18   provides an adequate alternative to APA review. The alternative path that the Government wishes

19   to impose on the Plaintiffs has been analyzed by other courts and has been found to be

20   inadequate. The Plaintiffs represent a class of people who tend to be economically disadvantaged.

21   For this group, the hope of eventually receiving the economic impact payment is substantially

22   different than receiving that payment as rapidly as possible, especially when these payments were

23   intended to provide immediate relief to those adversely affected by the pandemic.

24            For these reasons, the Center argues that the Court should hold to its reasoning when it

25   granted a preliminary injunction in Plaintiffs’ favor and enter summary judgment in favor of

26   Plaintiffs and the certified class they represent.

27

28
                                                                  MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                           -5-           TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                    CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 6 of 11



 1                                               ARGUMENT

 2   I.       26 U.S.C. § 7422(a) Does Not Apply to the Plaintiffs’ Challenge

 3            26 U.S.C. § 7422 (a) does not bar the plaintiffs’ claim in the instant case. Section 7422 (a)

 4   states that:

 5        No suit or proceeding shall be maintained in any court for the recovery of any internal

 6        revenue tax alleged to have been erroneously or illegally assessed or collected, or of any

 7        penalty claimed to have been collected without authority, or of any sum alleged to have been

 8        excessive or in any manner wrongfully collected, until a claim for refund or credit has been

 9        duly filed with the Secretary, according to the provisions of law in that regard, and the

10        regulations of the Secretary established in pursuance thereof.

11            As this Court has pointed out, the instant claim does not fall within the plain language of §

12   7422(a): “Plaintiffs are not alleging that a tax was erroneously or illegally assessed or collected, a

13   penalty was collected without authority, or any sum is alleged to be excessive.” Colin Scholl, et

14   al., Plaintiffs, v. Steven Mnuchin, et al., Defendants., No. 20-CV-05309-PJH, 2020 WL 5702129,

15   at *11 (N.D. Cal. Sept. 24, 2020).

16            Recent cases interpreting § 7422(a) in similar contexts have reached the same conclusion.

17   In Amador v. Mnuchin, No. CV ELH-20-1102, 2020 WL 5849476, (D. Md. Oct. 1, 2020), the

18   plaintiffs were American citizens married to individuals who did not have Social Security

19   Numbers (SSNs). The plaintiffs filed joint tax returns with their spouses and did not receive

20   economic impact payments under 26 U.S.C. § 6428. They pursued injunctive and declaratory

21   relief, seeking that the IRS be ordered to remit to them advance payments under § 6428.

22   Analyzing the language of § 7422(a), the District Court for the District of Maryland concluded

23   that the plaintiffs’ action did not fall under the language of the statute: “Plaintiffs do not seek the

24   recovery of any monies wrongfully “assessed” because they do not allege that the IRS improperly

25   calculated their tax liability… Nor do plaintiffs complain of taxes wrongfully ‘collected.’” Id. at

26   *9. The Amador Court also notes that “if a court were to enjoin the enforcement of §

27   6428(g)(1)(B), this might well result in plaintiffs’ receipt of the impact payment. But, an

28   injunction's secondary effects do not transform a suit for equitable relief into one for damages.”

                                                                   MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                        -6-               TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                     CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 7 of 11



 1   Id. at *9, citing Bowen v. Massachusetts, 487 U.S. 879, 893, 108 S. Ct. 2722, 2731, 101 L. Ed. 2d

 2   749 (1988).

 3            Similarly, Doe v. Trump, No. 820CV00858SVWJEM, 2020 WL 5076999 (C.D. Cal. July

 4   8, 2020) also addressed the issue of United States citizens who did not receive advance payments

 5   under 26 U.S.C. § 6428 because they filed joint tax returns with immigrant spouses who did not

 6   have SSNs. In Doe v. Trump, the District Court for the Central District of California held that

 7   suits for injunctive and declaratory relief do not fall under the purview of § 7422(a). “Plaintiff

 8   seeks only injunctive and declaratory relief.” Id. at *4. “Because Plaintiff's claim arises from a

 9   Government-imposed barrier to receipt of a benefit, and she is not seeking any refund of tax

10   imposed, § 7422(a) does not bar her claim.” Id. at *5.

11            In R.V. v. Mnuchin, No. 20-CV-1148, 2020 WL 3402300 (D. Md. June 19, 2020), United

12   States citizen children with one or two undocumented parents were not given advance payments

13   under 26 U.S.C. § 6428. In agreement with previously cited cases, the District Court for the

14   District of Maryland concluded that “§ 7422(a) does not apply [in this case] because it is not a

15   suit for any tax, penalty, or sum wrongfully collected.” Id. at *7.

16            In the context of tax credits allowed under the Affordable Care Act, the Fourth Circuit has

17   held that § 7422(a) does not apply to actions for declaratory and injunctive relief. “The plaintiffs

18   are not seeking a tax refund; they ask for no monetary relief, alleging instead claims for

19   declaratory and injunctive relief. . . . This is simply not a typical tax refund action in which an

20   individual taxpayer complains of the manner in which a tax was assessed or collected and seeks

21   reimbursement for wrongly paid sums.” King v. Burwell, 759 F.3d 358, 366–67 (4th Cir.

22   2014), aff'd, 576 U.S. 473, 135 S. Ct. 2480, 192 L. Ed. 2d 483 (2015). The plaintiffs in King did

23   not seek monetary relief. In contrast, granting the plaintiffs relief in the instant case will have the

24   ultimate effect that they receive monetary payments. However, as the Amador court has already

25   pointed out, Bowen v. Massachusetts has held that a suit for equitable relief is not transformed

26   into an action for damages simply because the enforcement of an injunction would result in

27   monetary payments. Amador v. Mnuchin at *9.

28            Although the advance payments ordered by § 6428(f) involve the same amounts as the
                                                                   MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                        -7-               TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                     CASE NO: 4:20-CV-5309-PJH
      Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 8 of 11



 1   reconciliation provision in § 6428(e), the structure of the statute implies that these payments are

 2   not simply refunds of overpaid taxes. Rather, they are meant to be payments, made “as rapidly as

 3   possible,” in order to help Americans ameliorate the economic problems they are facing today

 4   due to the COVID-19 pandemic. Therefore, an action in equity seeking faithful enforcement of §

 5   6428(f) with respect to incarcerated individuals is fundamentally different from a suit for

 6   damages seeking to recover overpaid taxes and § 7422(a) should not be used to bar plaintiffs from

 7   making their claim.

 8

 9   II.      Assuming, Arguendo, that 26 U.S.C. § 7422(a) Applies to the Plaintiffs’ Challenge, It
              Does Not Provide an Adequate Alternative to Review Under the Administrative
10            Procedure Act
11            For a claim to proceed under the Administrative Procedure Act (APA), there must be “no

12   adequate alternatives to APA review in court.” U.S. Army Corps of Engineers v. Hawkes Co.,

13   136 S. Ct. 1807, 1810, 195 L. Ed. 2d 77 (2016). The Government has contended that 26 U.S.C. §

14   7422(a) provides an adequate alternative because the plaintiffs can file their 2020 tax returns

15   requesting a refund and if denied, or after six months with no IRS response, file suit for the

16   amount of the economic impact payment under § 7422(a). Given the vulnerable financial

17   circumstances of the instant class of plaintiffs and the purpose of the economic impact payments

18   under the CARES Act, the path suggested by the Government is not an adequate alternative to

19   APA review.

20            A remedy is inadequate if it imposes upon plaintiffs a process that is “arduous, expensive,

21   and long.” U.S. Army Corps of Engineers v. Hawkes Co. at 1815. The Amador Court, in

22   analyzing whether the procedure suggested by the Government would be adequate, noted that

23   “before an action can be brought under § 7422, the taxpayer must (1) file a tax return; (2) file a

24   timely administrative claim with the IRS; and (3) the IRS must deny the claim or fail to act within

25   six months.” Amador v. Mnuchin at *9. Applied to the case of individuals who filed jointly with a

26   spouse who did not have a Social Security Number, “[the plaintiffs] would first have file a 2020

27   tax return, which they cannot do until 2021. Then, plaintiffs would have to wait until the IRS

28   invariably denies their request for a refund in the amount of the CARES Act payment… Once
                                                                  MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                       -8-               TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                    CASE NO: 4:20-CV-5309-PJH
         Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 9 of 11



 1   that happens, plaintiffs would have to file an administrative claim with the IRS, asking it to

 2   reconsider its position. But, here too, the IRS will reject plaintiffs’ claim.” Id. at *9. The Amador

 3   court points out that such a path would be a “Kafkaesque scenario” which is “guaranteed to be an

 4   exercise in futility.” Id. at *9. For these reasons, the Amador court concluded that a suit under §

 5   7422 would be “arduous, expensive, and long” and therefore not an adequate alternative to APA

 6   review. The path the Government has suggested the instant plaintiffs take is the same as that

 7   suggested by the Government in Amador and therefore would be equally “arduous, expensive,

 8   and long.”

 9               The CARES Act instructs the IRS to make advance refunds to eligible individuals “as

10   rapidly as possible.” 26 U.S.C. § 6428(f)(3). The plaintiffs, falling within the definition of

11   “eligible individual” as defined in § 6428(d), seek injunctive enforcement of this provision.2 The

12   relief the plaintiffs seek is not simply an eventual payment, but an expedited payment of a sum

13   intended by Congress to aid Americans impacted by the COVID-19 pandemic. The plaintiffs

14   represent a class of persons who already tend to be economically disadvantaged. Scholl v.

15   Mnuchin at *18. At a time when millions of Americans are experiencing economic hardship due

16   to the pandemic, providing the plaintiffs with an economic impact payment now is a substantially

17   different type of relief than forcing them to apply for such a payment in 2021 and potentially

18   endure a long and arduous set of administrative and legal hurdles. Furthermore, to issue payments

19   in 2021 after plaintiffs have filed their 2020 tax returns when it is clearly administrable to issue

20   the payments now3 would be contrary to Congress’s command to administer payments “as rapidly

21   as possible” and would therefore not be an adequate alternative to APA review. Just as the Fourth

22   Circuit held in King that an action under § 7422 “would not afford the plaintiffs the complete

23   relief they seek” because the plaintiffs’ challenge was “simply not a typical tax refund action in

24   which an individual taxpayer complains of the manner in which a tax was assessed or collected

25

26
     2
       An eligible individual is defined as “any individual” other than (1) any nonresident alien
     individual, (2) any individual who is allowed as a dependent deduction on another taxpayer's
27   return, and (3) an estate or trust. § 6428(d).
     3
       The IRS has demonstrated its ability to issue economic impact payments to incarcerated
28   individuals by having done so in the early stages of implementing the economic impact payment
     program. Scholl v. Mnuchin at *3.
                                                                  MEMO OF LAW OF AMICUS CURIAE CENTER FOR
         2047729.1                                     -9-              TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                    CASE NO: 4:20-CV-5309-PJH
     Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 10 of 11



 1   and seeks reimbursement for wrongly paid sums,” so too is the instant challenge not a typical tax

 2   refund action and so too would an action under § 7422 not afford the instant plaintiffs the relief

 3   they seek. King v. Burwell at 367.

 4   //

 5   //

 6   //

 7   //

 8   //

 9   //

10   //

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                                 MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                     - 10 -             TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                   CASE NO: 4:20-CV-5309-PJH
     Case 4:20-cv-05309-PJH Document 77-1 Filed 10/09/20 Page 11 of 11



 1                                             CONCLUSION
 2            For the reasons set forth above, the Center for Taxpayer Rights requests that the Court

 3   grant summary judgment in favor of Plaintiffs and the Class.

 4
      Dated: October 9, 2020                  By:
 5
                                              /s/Amy Spivey
 6                                            Professor Amy Spivey
                                              Director, UC Hastings Low-Income Taxpayer Clinic
 7                                            100 McAllister Street, Suite 300
                                              San Francisco, CA 94102
 8                                            Telephone: (415) 565-4707
                                              Facsimile: (415) 557-7895
 9                                            spiveyamy@uchastings.edu
10

11                                            /s/ T. Keith Fogg
                                              Professor T. Keith Fogg
12                                            Director, Federal Tax Clinic of the Legal
                                              Services Center of Harvard Law School
13                                            122 Boylston Street
                                              Jamaica Plain, Massachusetts 02130
14                                            Telephone: (617) 390-2532
                                              kfogg@law.harvard.edu
15

16

17                                            Janice Rovner Feldman, Esq.
                                              Volunteer, Federal Tax Clinic at the Legal Services
18                                            Center at Harvard Law
                                              122 Boylston Street
19                                            Jamaica Plain, Massachusetts 02130
                                              Telephone: (301) 792-0568
20                                            brianandjanfeldman@comcast.net
21

22                                            Counsel for Amicus
23

24

25

26

27

28
                                                                 MEMO OF LAW OF AMICUS CURIAE CENTER FOR
      2047729.1                                      - 11 -            TAX PAYER RIGHTS ISO THE PLAINTIFFS
                                                                                   CASE NO: 4:20-CV-5309-PJH
